AFFIRMED and Opinion Filed October 12, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00615-CR

                 EX PARTE JAMES MICHAEL DRAUCKER

                On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                    Trial Court Cause No. WR-1-22-0006

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      This is an appeal from the denial of appellant James Michael Draucker’s

application for writ of habeas corpus seeking his release from confinement in the

Rockwall County Jail. Appellant challenges the trial court’ denial of his application

asserting various provisions of the Uniform Criminal Extradition Act (UCEA)

required that he be released from confinement because he had been in the Rockwall

County Jail for more than 30 days, and no action had been taken to recommit him

for an additional 60 days. See TEX. CODE CRIM. PROC. ANN. art. 15.13 §§ 13, 15,
17.1 The State argues that the issuance of the valid Governor’s Warrant renders moot

appellant’s complaints regarding his confinement. We agree with the State and

affirm the county court’s denial of appellant’s application for writ of habeas corpus.

                                            BACKGROUND

        On November 24, 2021, the Commonwealth of Pennsylvania charged

appellant with 2 counts of felony driving under the influence of drugs or alcohol and

9 misdemeanor offenses. According to appellant’s sworn application for writ of

habeas corpus, on March 30, 2022, he was arrested in Fort Worth on bench warrants

from Rockwall County, Texas and Jefferson County, Pennsylvania. On April 8,

2022, he pleaded guilty to a Rockwall County driving while under the influence

charge and was sentenced to 25 days in jail, with credit for time served. On April

13, 2022, appellant appeared before the Rockwall County Court at Law and refused

extradition to Pennsylvania.

        Consequently, on April 28, 2022, the Pennsylvania extradition proceedings

were initiated by Jefferson County, Pennsylvania’s Petition for Requisition directed

to the Governor of Pennsylvania.                  On May 3, 2022, the Commonwealth of

Pennsylvania issued its Governor’s Requisition addressed to the Governor of Texas,

reciting that appellant fled from Pennsylvania to Texas and requesting that Texas


    1
      Section 13 allows for arrest prior to requisition, section 15 allows for the commitment of the accused
to the county jail for a period not exceeding thirty days, and section 17 allows a judge or magistrate to
recommit the accused for a further period not to exceed sixty days if he or she is not arrested under warrant
of the Governor by the expiration of the time specified in the warrant or bond. TEX. CODE CRIM. PROC.
ANN. art. 51.13. §§ 13, 15, 17.
                                                    –2–
apprehend appellant and deliver him to designated agents of the Commonwealth of

Pennsylvania for prosecution.

      On May 10, 2022, the Governor of Texas issued a warrant for appellant’s

arrest addressed to all Texas law enforcement directing appellant’s delivery to

Pennsylvania authorities.

      On June 6, 2022, appellant filed his application for writ of habeas corpus

alleging that he was illegally confined and restrained of liberty by the Sheriff of

Rockwall County. A hearing on appellant’s application was held on June 6, 2022,

appellant did not contest any of the legal requirements for extradition: namely, (1)

whether the extradition documents on their face are in order (2) whether the

Petitioner has been charged with a crime in the demanding state (3) whether the

Petitioner is the person named in the extradition request and (4) whether the

Petitioner is a fugitive. Wray v. State, 624 S.W.2d 573 (Tex. Crim. App. 1981).

Moreover, at the hearing, and while under oath, appellant stipulated that he was in

fact the person identified in the paperwork for the extradition. The State also

introduced into evidence the Executive Warrant of the Governor of the State of

Texas and the requisition and supporting papers authorizing the arrest and return of

appellant to the Commonwealth of Pennsylvania to answer the charges pending

against him there. The trial court denied appellant’s application and this appeal

followed.



                                        –3–
                                      DISCUSSION

   I.       Standard of Review

         We review the trial court’s decision to deny habeas corpus relief for abuse of

discretion. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). In

conducting our review, we view the facts in the light most favorable to the trial

court’s ruling. Id. Generally, the trial court’s ruling should be upheld if it is

supported by the record and is correct under any theory of the law applicable to the

case. Mahaffey v. State, 316 S.W.3d 633, 637 (Tex. Crim. App. 2010). Appellant

bears the burden to prove by a preponderance of the evidence that he is entitled to

the relief he seeks. Kniatt, 206 S.W.3d at 664.

   II.      Uniform Criminal Extradition Act

         Article IV, Section 2 of the United States Constitution establishes the basis

for extradition of fugitives between states. U.S. CONST. art. IV, § 2, cl. 2. The

Uniform Criminal Extradition Act (UCEA) implements the Extradition Clause and

is embodied in Texas Code of Criminal Procedure article 51.13. TEX. CODE CRIM.

PROC. ANN. art. 51.13; Ex parte Potter, 21 S.W.3d 290, 293 n.3 (Tex. Crim. App.

2000); Ex parte Koester, 450 S.W.3d 908, 911 (Tex. App.—Houston [1st Dist.]

2014, no pet.). With respect to the Extradition Clause, the United States Supreme

Court has said:

         The Extradition Clause was intended to enable each state to bring
         offenders to trial as swiftly as possible in the state where the alleged
         offense was committed. (Citations omitted).

                                           –4–
                                          ...
      Once the governor has granted extradition, a court considering release
      on habeas corpus can do no more than decide (a) whether the
      extradition documents on their face are in order; (b) whether the
      petitioner has been charged with a crime in the demanding state; (c)
      whether the petitioner is the person named in the request for extradition;
      and (d) whether the petitioner is a fugitive. These are historic facts
      readily verifiable.
Michigan v. Doran, 439 U.S. 282, 287–89 (1978).

   III.   Issuance of Governor’s Warrant

      The Texas Code of Criminal Procedure requires that a person confined under

a fugitive warrant be discharged from custody if a governor’s warrant is not issued

within 90 days of confinement. TEX. CODE CRIM. PROC. ANN. art. 51.13, §§ 15, 17.

However, the court of criminal appeals has held that the issuance of a Governor’s

Warrant renders moot any complaint arising from confinement under a fugitive

warrant, including detention in excess of the statutory period. Ex parte Worden, 502

S.W.2d 803, 804–05 (Tex. Crim. App. 1973); see also Ex parte Preston, 434 S.W.2d

136, 137 (Tex. Crim. App. 1968); Echols v. State, 810 S.W.2d 430, 431 (Tex. App.—

Houston [14th Dist.] 1991, no pet.).

      In the instant case, appellant asserts he was taken into custody on March 30,

2022 and the record reflects appellant appeared before the Rockwall County Court

at Law on April 13 and refused extradition and the Governor’s Warrant issued on

May 10, 2022. The issuance of the warrant rendered moot appellant’s complaint

that he was detained in excess of the statutory period without being recommitted.


                                         –5–
See Worden, 502 S.W.2d at 804–05. Accordingly, we overrule appellant’s sole

issue.

                                      CONCLUSION

          We affirm the trial court’s June 6, 2022 order denying appellant habeas corpus

relief.




                                              /David J. Schenck/
                                              DAVID J. SCHENCK
                                              JUSTICE

DO NOT PUBLISH
TEX. R. APP. P. 47

220615F.U05




                                           –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

EX PARTE: JAMES MICHAEL                        On Appeal from the County Court at
DRAUCKER, Appellant                            Law No. 1, Rockwall County, Texas
                                               Trial Court Cause No. WR-1-22-
No. 05-22-00615-CR                             0006.
                                               Opinion delivered by Justice
                                               Schenck. Justices Reichek and
                                               Goldstein participating.

      Based on the Court’s opinion of this date, the trial court’s order of June 6,
2022 denying appellant’s application for writ of habeas corpus is AFFIRMED.


Judgment entered this 12th day of October, 2022.




                                         –7–